

	

		II

		109th CONGRESS

		1st Session

		S. 1406

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 14, 2005

			Mr. Cornyn introduced

			 the following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To protect American workers and responders

		  by ensuring the continued commercial availability of respirators and to

		  establish rules governing product liability actions against manufacturers and

		  sellers of respirators.

	

	

		1.Short titleThis Act may be cited as the

			 Respirator Access Assurance Act of

			 2005.

		2.FindingsCongress makes the following

			 findings:

			(1)Each year millions of workers, responders,

			 and citizens in the United States and around the world depend on the

			 availability of respirators made in the United States for protection against

			 exposure to hazardous materials and in the event of terrorist incidents,

			 airborne disease epidemics, and other disasters.

			(2)Respirators are tested, and the design and

			 labeling of respirators is regulated by an independent Federal agency, the

			 National Institute for Occupational Safety and Health, which is part of the

			 Centers for Disease Control and Prevention. NIOSH establishes the performance

			 standards for respirators, independently tests and certifies that respirators

			 meet its standards, and performs follow-up field audits of respirators to

			 ensure continued compliance with NIOSH performance standards. Prior to the

			 establishment of NIOSH, respirators were approved by the United States Bureau

			 of Mines.

			(3)Respirator manufacturers and sellers do not

			 and cannot control or determine the manner in which their products are

			 used.

			(4)Manufacturers and sellers of respirators

			 designed and labeled in compliance with NIOSH requirements have been named as

			 defendants in a substantial number of product liability claims alleging that

			 these NIOSH-approved designs and warnings are defective.

			(5)Respirators are sold in and have an effect

			 on interstate commerce.

			(6)Manufacturers of respirators may cease

			 making such products, in principal part because of the costs of

			 litigation.

			(7)A continued United States capacity to

			 manufacture and distribute respirators is necessary to assure that these

			 products remain available. Lack of availability of respirators will increase

			 risks to the health of millions of American workers and emergency

			 responders.

			(8)The protections set forth in this Act are

			 needed to assure the continued commercial availability of lifesaving

			 respirators.

			3.DefinitionsIn this Act:

			(1)ManufacturerThe term Manufacturer means

			 any person who, in the course of a business conducted for that purpose,

			 designs, makes, produces, packages, or labels any respirator or component part

			 of a respirator, or engages another to do so.

			(2)NIOSHThe term NIOSH means the

			 National Institute for Occupational Safety and Health.

			(3)NIOSH

			 approvalThe term NIOSH

			 approval means a certificate or formal document issued by NIOSH stating

			 that an individual respirator or combination of respirators has met the minimum

			 requirements of part 84 of title 42, Code of Federal Regulations, or part 11 of

			 title 30, Code of Federal Regulations, and that the manufacturer is authorized

			 to use and attach an approval label to any respirator manufactured in

			 conformance with the plans and specifications upon which the approval was

			 based. For purposes of this Act, NIOSH approval shall also mean certification

			 or approval by any Federal Government agency with authority to approve

			 respirators, including the United States Bureau of Mines and the Mine Safety

			 and Health Administration.

			(4)RespiratorThe term Respirator means any

			 device, including component or replacement parts for a device, designed to

			 provide the wearer with respiratory protection against inhalation of a

			 hazardous atmosphere.

			(5)SellerThe term Seller means a person

			 or entity, including a retailer, distributor, or wholesaler, that is regularly

			 engaged in selling respirators.

			4.Effect of NIOSH

			 approval of design and labeling

			(a)In

			 generalA manufacturer or

			 seller of a respirator shall not be subject to any claim for defective design

			 or warning relating to a respirator or any claim which is based on such an

			 allegation if such respirator has received a NIOSH approval, and such

			 respirator is manufactured in compliance with the NIOSH-approved design and

			 labeling in effect on the date of manufacture. This provision shall not apply

			 to a respirator that fails to comply with the NIOSH-approved design and

			 labeling standards in effect on the date of manufacture.

			(b)Withdrawal of

			 approvalSubsection (a) shall

			 not apply to a manufacturer or seller of a respirator if NIOSH withdraws its

			 approval for the respirator that is the subject of the claim involved based on

			 a finding by NIOSH that the manufacturer or seller—

				(1)withheld from or misrepresented to NIOSH

			 material information about the respirator’s design or labeling and the

			 respirator otherwise would not have been approved; or

				(2)made an illegal payment to a NIOSH official

			 or employee for the purpose of securing or maintaining approval of the

			 respirator’s design or labeling.

				(c)Statute of

			 limitationsA statute of

			 limitations that would otherwise apply to claims to which subsection (b)

			 applies shall not begin to run until the date on which NIOSH withdraws its

			 approval for the respirator involved.

			5.Preemption and

			 statutory construction

			(a)PreemptionThe provisions of this Act shall supersede

			 any and all State or local laws insofar as they may now or hereafter relate to

			 any claim for defective design or warning relating to a respirator or any claim

			 which is based on such an allegation if such respirator complied with the

			 NIOSH-approved design and labeling in effect on the date of manufacture.

			(b)Statutory

			 constructionNothing in this

			 Act may be construed to affect any defense available to a defendant under any

			 other provision of State or Federal law, or to create a cause of action or

			 Federal court jurisdiction pursuant to section 1331 or 1332 of title 28, United

			 States Code, that otherwise would not exist under applicable law.

			6.ApplicabilityThis Act applies to any civil action in a

			 Federal or State court, on the basis of any legal theory, for harm allegedly

			 caused, directly or indirectly, by a respirator, a respirator manufacturer, or

			 a respirator seller.

		7.Effective

			 dateThis Act shall become

			 effective upon enactment and shall apply to any action that has not proceeded

			 to trial as of the date of enactment, regardless of when the respirator was

			 manufactured or sold.

		

